WiNboene, J.
While in the record on this appeal there are many assignments of error, the one paramounted by plaintiffs permeates many of them. It is that the court erred -in placing the burden of proof on the plaintiffs as to the issue submitted, and in undertaking to have the jury pass upon affirmative averment of defendants under the same issue, and requiring defendants to satisfy the jury from the evidence, but not by its greater weight, as to the averment that the transfer was on condition. We are of opinion, and hold, that this was inappropriate under the pleadings.
*127Tbe plaintiffs declare upon a public record, a transfer of judgment, allegedly made by attorney of record, acting under authority expressly granted by statute, G. S., 1-240, formerly C. S., 618, in which there is nothing to indicate that the attorney received less than full value. When this is shown it is presumed, as held on former appeal, sufra,, that he acted within the scope of his authority, and the burden is on the party seeking to set the transfer aside, to prove that no such authority existed. See Gardiner v. May, 172 N. C., 192, 89 S. E., 955; Chavis v. Brown, 174 N. C., 122, 93 S. E., 471; Chemical Co. v. Bass, 175 N. C., 426, 95 S. E., 766; Bizzell v. Equipment Co., 182 N. C., 98, 108 S. E., 439; Barnes v. Trust Co., 194 N. C., 371, 139 S. E., 689; Bank v. Penland, 206 N. C., 323, 173 S. E., 345; Jones v. Waldroup, 217 N. C., 178, 7 S. E. (2d), 366; Keen v. Parker, 217 N. C., 378, 8 S. E. (2d), 209.
In other words, plaintiffs have the burden of proving the record, and defendants have the burden of making good their attack upon the record, and not simply the burden of going forward with evidence. The burden of proof under such circumstances cannot be on both parties at the same time. See Speas v. Bank, 188 N. C., 524, 125 S. E., 398; Williams v. Ins. Co., 212 N. C., 516, 193 S. E., 728.
Moreover, an analysis of the pleadings indicates that in lieu of the single issue submitted to the jury, and in addition to the two issues answered by the court, on the trial below, issues substantially these arise:
1. Did H. M. Jackson, attorney for Tannie S. Campbell, Executrix of W. W. Henley, deceased, make the transfer of the judgment to Miss Eunice Harrington, Trustee, in words and figures as alleged in the complaint ?
2. If so, was such transfer on condition that Jackson, attorney, would take the check for $501.00 and submit it to Tannie S. Campbell, Executrix aforesaid, for her acceptance, and, if not accepted by her the transfer should be stricken out?
3. Was the transfer of the judgment by Jackson, attorney, based upon compromise settlement ?
4. If so, was H. M. Jackson, attorney, without special authority from Tannie S. Campbell, Executrix of W. W. Henley, to effect such settlement?
5. If not, did Tannie S. Campbell, Executrix of W. W. Henley, ratify the acts of H. M. Jackson, attorney, in such settlement?
The burden of proving the first issue is upon the plaintiffs. The burden of proof as to the second, third and fourth issues, respectively, is upon the defendants. The burden of proof as to the fifth issue, which arises in the event either the second or fourth issue, or both of them, be answered in the affirmative, would be upon the plaintiffs.
*128As there must be a new trial, the matters to wbicb other exceptions-relate may not recur. Hence, no consideration is given to them.
New trial.